USCA4 Appeal: 22-6109      Doc: 25         Filed: 09/13/2022     Pg: 1 of 2




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6109


        ARON FREELAND,

                     Petitioner - Appellant,

                      v.

        SHELBY SEARLS, Superintendent,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:21-cv-00172-GMG-RWT)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Aron Freeland, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
        GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6109      Doc: 25        Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

              Aron Freeland seeks to appeal the district court’s order dismissing without prejudice

        his 28 U.S.C. § 2254 petition and denying his pending motions. The district court

        dismissed Freeland’s § 2254 petition because he failed to comply with the court’s

        instruction to complete and submit the standardized form for § 2254 petitions. We have

        reviewed the record and discern no reversible error. Accordingly, we deny a certificate of

        appealability and dismiss the appeal. * We also deny Freeland’s motion to appoint counsel,

        motion to supplement the record, and supplemental motion to supplement the record. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      DISMISSED




              *
                Because the district court dismissed Freeland’s § 2254 petition without prejudice,
        he may refile it using the standardized form.

                                                    2